DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 12/31/2021. 
Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
Response to Arguments
Rejection under 101:
The applicant asserts that the claims does not recite an abstract idea. The examiner respectfully disagrees. As the examiner already responded in the office action issued on 10/06/2021, even with amendment, the claim recites a commercial activity process similar to perform a transaction, user request to disputing an inaccurate charge, compare transaction information and dispute. In addition, the applicant cited Example 40 as support, however, Example 40 is directing to collecting and comparing network traffic data through an appliance, the present claims is not directed to the same system nor solving the same problem of Example 40.
The applicant further asserts the claims recite additional element that are not well-understood, routine and conventional, the examiner respectfully disagrees. The rejection is not based upon such reason. Therefore, 101 rejection is retained.
In addition, the claims would also fit into an abstract idea of mental process which observing (i.e. gathering payment amount), evaluating (i.e. comparing amount) and making judgment (i.e. implementing resolution).
Rejection under 103:
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system with a single device performing a series of steps. However, in light of Fig. 5, the series of steps are performed by at least two devices/entities (i.e. 505/managing entity system, 507/second entity system). Although in light of applicant’s argument filed on 09/03/2021 and Specification [0033], devices 505 and 507 may be combined as one device; the present claim, under BRI, recites 505 and 507 as separately. It is unclear which device is recited to perform the recited process, or if the recited steps are performed by two devices. For the purpose of examination, the examiner interprets and treats managing entity and second entity system be a single entity system.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-11 are directed to a system comprising a memory and a processor, claims 12-19 are directed to a non-transitory computer-readable storage medium, and claims 20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) commercial activities. Specifically, the claims recite “receive, …., a message comprising at least an event request associated with a first user and a second user, wherein an event amount associated with the event request has been automatically transferred from an account of the first entity to an account of the managing entity; transmit the event amount associated with the event request from the account of the managing entity to an account of the second user; transmit a notification of the event request to a computing device of the second user; receive, from the computing device of the second user, an event analysis request, wherein the event analysis request indicates that the event amount received from the account of the managing entity is different than an intended event amount; identify event information from the message based on the event analysis request, wherein identifying event information from the message includes identifying the intended event amount from the message; compare the event amount received from the account of the managing entity to the intended event amount, wherein the comparison of the event amount received from the account of the managing entity to the intended event amount determines whether the event amount received from the account of the managing entity is the same as the intended event amount; determine, based on the identified event information from the message, an event resolution for the event analysis request; in response to determining the event resolution, automatically implement the event resolution; and cause a transmission of a notification relating to the implementation of the event resolution”, which is grouped within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving a transfer request, transfer money from first user to second user, transmit notification, receive event analysis request, determine resolution, implement resolution and transmitting an notification. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of system and computing device merely use(s) a computer as a tool to perform an abstract idea. Specifically, system and computing device perform(s) the steps or functions of receiving a transfer request, transfer money from first user to second user, transmit notification, receive event analysis request, determine resolution and implement resolution. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of system and computing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial activities. As discussed above, taking the claim elements separately, system and computing device perform(s) the steps or functions of receiving a transfer request, transfer money from first user to second user, transmit notification, receive event analysis request, determine resolution and implement resolution. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial activities. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6 further describe identifying the event information. Claim 7-8 further describe implementing resolution. Claim 9-11 recites additional element of identifying recurring issue and preventing processing the event analysis request with the issue which is an abstract idea of mitigating risks. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent claims, there is nothing further to consider as an ordered combination with the additional elements in the independent claims above. Therefore, the dependent claims are also not patent eligible. Independent claims 12 and 18 are rejected along with the dependent claims because they have the same scope as claim 1-11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 12-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dheer et al. (US 20130198061 A1; hereinafter, "Dheer"), and further in view of Puchek et al. (US 20130262281 A1; hereinafter, "Puchek") and Knowles et al. (US 20050027648 A1; hereinafter, "Knowles").
With respect to claim 1, 12 and 20:
Dheer teaches a system for providing real-time event analysis and resolution associated with a managing entity, the system comprising:
a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to. (Aspects of the embodiments described above may be implemented as functionality programmed into any of a variety of circuitry, including but not limited to programmable logic devices (PLDs), such as field programmable gate arrays (FPGAs), programmable array logic (PAL) devices, electrically programmable logic and memory devices, and standard cell-based devices, as well as application specific integrated circuits (ASICs) and fully custom integrated circuits. Some other possibilities for implementing aspects of the embodiments include microcontrollers with memory (such as electronically erasable programmable read only memory (EEPROM), Flash memory, etc.), embedded microprocessors, firmware, software, etc. see at least Paragraph [0083-0085])
receive, from a first entity system, a message comprising at least an event request associated with a first user and a second user. (In this method 300, a customer B1 of Bank B which is part of the 3rd party email/mobile P2P system (of which POPmoney.RTM. is an example) sends money or a request-for-money to user A1 using A1's email address or mobile phone number, as shown at 302. see at least Paragraph [0055])
wherein an event amount associated with the event request has been automatically transferred from an account of the first entity to an account of the managing entity; transmit the event amount associated with the event request from the account of the managing entity to an account of the second user. (Once user A1 has been identified, POPmoney.RTM. messages Bank A (see 310) systems with the details of the transaction, and based on agreed upon protocol, provides the funds that Bank A systems can credit to the account of user A1. There are multiple ways in which the actual transfer of funds may be completed. The sending bank can complete the full transaction if the recipient bank provides the account information to the sending bank. Or funds could be deposited into a settlement account such that the receiving bank can then credit the funds to the destination account. see at least Paragraph [0055]-[0059], Fig 2B-C and Fig. 3)
transmit a notification of the event request to a computing device of the second user. (The user can send this payment by using the email address or mobile phone number of the second party or the recipient. The second party receives the notification by the method chosen by the sender--either an email or a SMS message. see at least Paragraph [0038])
Dheer does not teach the following limitations, however, 
Puchek teaches:
receive, from the computing device of the second user, an event analysis request, (at step 102, the payment provider receives, from the user via a user device, a user identifier, a request to process a dispute for a purchase transaction, selection of an electronic receipt (e-receipt) for the disputed purchase transaction, and one or more selections of items on the e-receipt to be disputed. see at least Paragraph [0014])
identify event information from the message based on the event analysis request, wherein identifying event information from the message includes identifying the intended event amount from the message. (To help the user easily identify a particular transaction to be questioned, the list may show, for each transaction, some key transaction information such as a transaction date, a type of transaction such as "payment," a payment status such as "completed," a transaction ID, and net transaction amount. see at least Paragraph [0016])
determine, based on the identified event information from the message, an event resolution for the event analysis request; in response to determining the event resolution, automatically implement the event resolution. (now at step 108, the payment provider processes the dispute by utilizing the merchant information, the description, the amount of purchase and the dispute reason for each of the one or more selections of the items. Processing the dispute by the payment provider on the user's behalf may be initiated by sending, for example, a dispute form or a notice of dispute to the merchant. see at least Paragraph [0029])
cause a transmission of a notification relating to the implementation of the event resolution. (In one embodiment, during the dispute process, the status of the dispute processing may be communicated to the user either by the initiation of the payment provider through an email or other means of communication, or by the user's request. see at least Paragraph [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic transferring system as disclosed by Dheer to provide function for customer to dispute transactions with the technique disclosed by Puchek to lessening the trouble and hassle of customer as suggested by Puchek.

Dheer in view of Puchek does not teach the following limitations, however, 
Knowles teaches:
wherein the event analysis request indicates that the event amount received from the account of the managing entity is different than an intended event amount. (For example, if upon reviewing his/her statement, cardholder 12 believes that a particular transaction has not been authorized or has been authorized for a different amount or that the goods are not as promised or represented, then cardholder 12 contacts acquiring bank 24 or card association 34. See at least Paragraph [0120])
compare the event amount received from the account of the managing entity to the intended event amount, wherein the comparison of the event amount received from the account of the managing entity to the intended event amount determines whether the event amount received from the account of the managing entity is the same as the intended event amount. (If a discrepancy is found, then block 210 identifies the discrepancy and takes corrective action. See at least Paragraph [0135])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic transferring system as disclosed by Dheer in view of Puchek to request to dispute a transaction with incorrect amount with the technique as taught by Knowles to accurately clearing and settling transactions as suggested by Knowles.
Claim 12, a non-transitory computer-readable storage medium with the same scope as claim 1, is rejected.
Claim 20, a method with the same scope as claim 1, is rejected.
With respect to claim 2 and 13:
Puchek further teaches wherein the message comprises the event information, and wherein identifying the event information from the message comprises extracting the event information directly from the message. (To help the user easily identify a particular transaction to be questioned, the list may show, for each transaction, some key transaction information such as a transaction date, a type of transaction such as "payment," a payment status such as "completed," a transaction ID, and net transaction amount. see at least Paragraph [0016])
Claim 13, a non-transitory computer-readable storage medium with the same scope as claim 2, is rejected.
With respect to claim 3 and 14:
Puchek further teaches wherein the message comprises a reference number associated with the event information. (To help the user easily identify a particular transaction to be questioned, the list may show, for each transaction, some key transaction information such as a transaction date, a type of transaction such as "payment," a payment status such as "completed," a transaction ID, and net transaction amount. see at least Paragraph [0016])
Claim 14, a non-transitory computer-readable storage medium with the same scope as claim 3, is rejected.
With respect to claim 4 and 15:
Puchek further teaches: 
wherein identifying the event information comprises: extracting the reference number from the message; transmitting a request for the first event information and the reference number to the first entity system; and receiving the event information from the first entity system. (Processing the dispute by the payment provider on the user's behalf may be initiated by sending, for example, a dispute form or a notice of dispute to the merchant. One the dispute processing is initiated, the payment provider continues the process according to some predetermined procedures as it receives responses from the merchant until the dispute is resolved [0029. see at least Paragraph [0029])
Claim 15, a non-transitory computer-readable storage medium with the same scope as claim 4, is rejected.
With respect to claim 7 and 18:
Puchek further teaches wherein the event resolution comprises transferring a resolution amount from the account of the first entity to the account of the managing entity, and transferring the resolution amount from the account of the managing entity to the account of the second user. (Further, in an embodiment, the user may be allowed to enter, and thereby transmit to the payment provider, a requested amount of refund for each of the one or more selections of the items. One the dispute processing is initiated, the payment provider continues the process according to some predetermined procedures as it receives responses from the merchant until the dispute is resolved. see at least Paragraph [0027]-[0029])
Claim 18, a non-transitory computer-readable storage medium with the same scope as claim 7, is rejected.
Claim 5-6, 8, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dheer et al. (US 20130198061 A1; hereinafter, "Dheer"), and further in view of Puchek et al. (US 20130262281 A1; hereinafter, "Puchek") and Knowles et al. (US 20050027648 A1; hereinafter, "Knowles") and Aday et al. (US 20050172335 A1; hereinafter, "Aday").
With respect to claim 5 and 16:
Dheer in view of Puchek and Knowles does not teaches wherein identifying the event information comprises: extracting the reference number from the message; transmitting a request for the first event information and the reference number to a clearing house database system; and receiving the event information from the clearing house database system. However, Aday teaches wherein identifying the event information comprises: extracting the reference number from the message; transmitting a request for the first event information and the reference number to a clearing house database system; and receiving the event information from the clearing house database system. (There may be multiple ways that the insurance premium information may be returned to the requestor. In one embodiment, the information may be sent directly to the requestor via a compatible e-commerce channel from which the original request was received. In another embodiment, if the transaction was sent to a central location for multiple insurance providers, such as an insurance clearing house, then the information may be processed and formatted by the clearing house to be later forwarded onto the requestor, or the information may be placed in a secure online location by the clearing house for the requestor to access at her discretion. see at least Paragraph [0043]).
Aday discloses an electronic transaction system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Dheer in view of Puchek and Knowles with the feature of obtaining insurance information from clearing house as disclosed by Aday as there could by multiple ways to obtaining information as suggested by Aday.
Claim 16, a non-transitory computer-readable storage medium with the same scope as claim 5, is rejected.
With respect to claim 6 and 17:
Aday further teaches wherein the message comprises a clearing house database index position associated with the event information; and wherein identifying the event information comprises:extracting the clearing house database index position associated with the event information; and identifying the event information in the clearing house database at the clearing house database index position. (There may be multiple ways that the insurance premium information may be returned to the requestor. In one embodiment, the information may be sent directly to the requestor via a compatible e-commerce channel from which the original request was received. In another embodiment, if the transaction was sent to a central location for multiple insurance providers, such as an insurance clearing house, then the information may be processed and formatted by the clearing house to be later forwarded onto the requestor, or the information may be placed in a secure online location by the clearing house for the requestor to access at her discretion. see at least Paragraph [0043]).
Claim 17, a non-transitory computer-readable storage medium with the same scope as claim 6, is rejected.
With respect to claim 8 and 19:
Aday further teaches wherein the event resolution comprises transferring a set of content from the identified event information to the computing device of the second user. (There may be multiple ways that the insurance premium information may be returned to the requestor. In one embodiment, the information may be sent directly to the requestor via a compatible e-commerce channel from which the original request was received. In another embodiment, if the transaction was sent to a central location for multiple insurance providers, such as an insurance clearing house, then the information may be processed and formatted by the clearing house to be later forwarded onto the requestor, or the information may be placed in a secure online location by the clearing house for the requestor to access at her discretion. see at least Paragraph [0043]).
Claim 19, a non-transitory computer-readable storage medium with the same scope as claim 8, is rejected.
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dheer et al. (US 20130198061 A1; hereinafter, "Dheer"), and further in view of Puchek et al. (US 20130262281 A1; hereinafter, "Puchek") and Knowles et al. (US 20050027648 A1; hereinafter, "Knowles") and Sancho et al. (US 20040254890 A1; hereinafter, "Sancho").
With respect to claim 9:
Dheer in view of Puchek and Knowles does not teaches wherein the processing device is further configured to execute computer-readable program code to identify a recurring need for a similar type of event resolution based on events with an issue characteristic in common with the event request. However, Sancho teaches wherein the processing device is further configured to execute computer-readable program code to identify a recurring need for a similar type of event resolution based on events with an issue characteristic in common with the event request. (To prevent repeat fraud, the present invention uses a non-intrusive process that registers and uniquely identifies each location using a digital fingerprint. When illegitimate or fraudulent use is encountered, the associated location is flagged in a database and the associated location is prevented from completing the transaction. see at least Paragraph [0020]).
Sancho discloses a system to improve electronic transaction security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Dheer in view of Puchek and Knowles with the feature of flagging repeated fraud activities as disclosed by Sancho to improve security.
With respect to claim 10:
Sancho further teaches wherein the processing device is further configured to execute computer-readable program code to: identify a previous event that comprises the issue characteristic; and automatically implement the event resolution for one or more users associated with the previous event. (In the event the provider subsequently learns that the payment or other relevant information of the user is false, that information is stored in conjunction with the previously obtained fingerprint. If a user request arrives from a device having the same fingerprint as the fingerprint of a device that was the source of improper transactions the provider may refuse to permit the transaction to be completed. see at least Paragraph [0021]).
With respect to claim 11:
Sancho further teaches wherein the processing device is further configured to execute computer-readable program code to: identify a new event request that comprises the issue characteristic; and prevent the new event request from processing until a revised new event request that does not include the issue characteristic is received. (In the event the provider subsequently learns that the payment or other relevant information of the user is false, that information is stored in conjunction with the previously obtained fingerprint. If a user request arrives from a device having the same fingerprint as the fingerprint of a device that was the source of improper transactions the provider may refuse to permit the transaction to be completed. see at least Paragraph [0021]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140114786 A1: The present disclosure provides a method and an apparatus for processing resource returning. According to the method, as a first user requests for a return of a resource associated with a prior online trade, a trading server determines if the first user has a user rating greater or equal to a preset user rating threshold, and if yes, returns the requested online trading resource to the first user without waiting until a second user has received the corresponding returned goods or services from the first user. The method can expedite the process of returning resources in online trading, and lightens the system burden caused by the user's frequently refreshing the account to check the resource return status.
US 20120330825 A1: A computer-implemented method for processing a purchase transaction initiated by a user including receiving a credit card transaction involving a financial product, processing the credit card transaction, and choosing a form of payment for the credit card transaction based on a preset rule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685